DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 12/1/2020 has been considered.
Drawings
The drawings filed on 12/1/2020 are acceptable.
Specification
The specification and the abstract of the disclosure are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chuang et al. (US 2011/0186986).
Regarding claim 10, Chuang discloses:
A semiconductor device, comprising: 

an under-bump pattern (410, ¶0034) on the semiconductor substrate and including a first metal; and 
a bump pattern on the under-bump pattern, wherein the bump pattern includes: a support pattern (208) in contact with the under-bump pattern (410) and including a second metal (¶0036); and 
a pillar pattern (210, ¶0037) directly on the support pattern and including the second metal (¶0038), wherein the second metal is different from the first metal, and wherein a width of the support pattern (208) is greater than a width of the pillar pattern (210).
Regarding claim 11, Chuang further discloses:
wherein the width of the support pattern is the same as or less than a width of the under-bump pattern.
Regarding claim 15, Chuang further discloses:
a substrate (202, ¶0026) that includes a conductive pad (204, ¶0026), wherein the bump pattern (208, 210) is in direct contact with and electrically connected to the conductive pad (204, ¶0026).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang. 
Regarding claim 17, Chang does not disclose “wherein a height of the pillar pattern is about 80% to about 120% of the width of the pillar pattern, a height of the support pattern is in a range of about 0.1 µm to about 0.5 µm, and a height of the bump pattern is in a range of about 5 µm to about 15 µm”.  However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  In the instant case the device of Chang would not perform differently if modified to satisfy the claimed dimensions.  Therefore, the claims are considered met.
Allowable Subject Matter
Claims 1-9, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “a bump pattern on the under-bump pattern; and an organic dielectric layer on the semiconductor substrate and in contact with a sidewall of the bump pattern, wherein the bump pattern includes: a support pattern in contact with the under-bump pattern” in combination with the remaining claimed features.
Regarding claim 18, the prior art does not disclose “a plurality of bump patterns on corresponding ones of the plurality of the under- bump patterns, respectively; and an organic dielectric layer on the protective layer and covering sidewalls of the bump .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12, 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12 the prior art does not disclose “wherein the second metal includes a solder material” in combination with the remaining claiomed features.
Regarding claim 13, the prior art does not disclose “an organic dielectric layer on the semiconductor substrate and in contact with a sidewall of the bump pattern” in combination wit the remaining claimed features.
Regarding claim 16, the prior art does not disclose “wherein the conductive pad includes a third metal different from the second metal, and the pillar pattern includes an intermetallic compound including the second metal and the third metal” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899